Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered on or about July 13, 1992, which, in a proceeding to stay arbitration of an uninsured motorist claim, denied the application as untimely and dismissed the petition, unanimously affirmed, with costs.
Petitioner’s contention that its application for a stay of arbitration should be deemed timely because respondent’s demand for arbitration was defective in that it did not contain his correct address, was properly rejected by the IAS Court on the ground that the demand did include the address of respondent’s attorney (Matter of Liberty Mut. Ins. Co. [Granelli], 37 AD2d 113). Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ.